MEMORANDUM **
California state prisoner Horatio Ron Taylor appeals the district court’s order denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Taylor contends that the trial court’s admission of testimony from a jailhouse informant violated his Sixth Amendment right to counsel under Massiah v. United States, 377 U.S. 201, 84 S.Ct. 1199, 12 L.Ed.2d 246 (1964). The record reflects that the finding of the state trial and appellate courts that the jailhouse informant was not acting as a government agent at the time the challenged statements were made was not unreasonable, and Taylor has failed to rebut this finding by clear and convincing evidence. See 28 U.S.C. § 2254(d)(2)-(e)(l); cf. Kuhlmann v. Wilson, 477 U.S. 436, 459-60, 106 S.Ct. 2616, 91 L.Ed.2d 364 (1986). Accordingly, the district court properly denied this claim.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.